11th Court of Appeals
Eastland, Texas
Memorandum Opinion
 
David Hoelscher and Randy Hoelscher
            Appellants
Vs.                  No. 11-04-00100-CV -- Appeal from Glasscock County
Deere & Company
            Appellee
 
            David Hoelscher and Randy Hoelscher have filed in this court a motion to dismiss this
appeal.  In their motion, appellants state that the parties have reached a compromise and settlement
of all the claims involved in this appeal.  The motion is granted.
            The appeal is dismissed.
 
                                                                                                PER CURIAM
 
April 7, 2005
Not designated for publication.  See TEX.R.APP.P. 47.2(a).
Panel consists of:  Arnot, C.J., and
Wright, J., and McCall, J.